       Case 1:20-cv-00502-AJN-KHP Document 13 Filed 05/08/20 Page 1 of 2

                                                                                                        5/8/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Hilda Margarita Acosta Cuevas,

                         Plaintiff,
                                                                      20-cv-502 (AJN)
                 –v–
                                                                          ORDER
  Commissioner of Social Security,

                         Defendant.



ALISON J. NATHAN, District Judge:

       In an Order dated January 24, 2020, the Court directed the parties to meet and confer to

discuss whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further

proceedings before the assigned Magistrate Judge. Dkt. No. 7. The deadline to file either an

executed consent form or a joint letter advising the Court that the parties do not consent was two

weeks from the date on which Defendant noticed an appearance. See id.

       Counsel for Defendant filed a notice of appearance on April 14, 2020. Dkt. No. 12.

However, the Court is not in receipt of either a consent form or joint letter. The parties are

hereby ordered to file either an executed consent form or a joint letter, as described in the Court’s

January 24, 2020 Order, on or before May 15, 2020. The parties are advised that they are free to

withhold consent without negative consequences.

       This Order does not alter the deadlines set forth in any of the Court’s scheduling orders.

       SO ORDERED.




Dated: May 8, 2020
       New York, New York
                                                 1
Case 1:20-cv-00502-AJN-KHP Document 13 Filed 05/08/20 Page 2 of 2




                             __________________________________
                                     ALISON J. NATHAN
                                  United States District Judge




                                2
